PER CURIAM.
ON MOTION FOR NEW TRIAL
We relinquished jurisdiction to the trial court for reconstruction of the record. The State agrees that reconstruction of the Appellant’s adjudicatory hearing cannot be accomplished and concedes that the proper remedy is to vacate the trial court’s order and remand this case for a new hearing. We therefore, reverse and remand this case for a new adjudicatory hearing. See In the Interest of K.R. and I.R., 818 So.2d 719 (Fla. 2d DCA 2002).
REVERSED and REMANDED.
SAWAYA, C.J., SHARP, W., and PLEUS, JJ., concur.